Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry Myers, Jerome Myers, and Gloria Myers appeal the district court’s order dismissing their civil action for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Myers v. Kaufmann, No. 0420-2: 2:10-cv-02081-RMG, 2010 WL 4340381 (D.S.C. Oct. 25, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.